11 Cal. App. 2d 37 (1935)
In the Matter of the Estate of AUGUSTE THOR, Deceased. FRED THOR, Appellant,
v.
PHILIP KUHN, Executor, etc., Respondent.
Civ. No. 10551. 
California Court of Appeals. Second Appellate District.--Division One.  
December 26, 1935.
 Edwin J. Miller for Appellant.
 A. W. Brunton and Lauren M. Handley for Respondent.
 Houser, P. J.
 This is an appeal by the surviving but disinherited husband of Auguste Thor, deceased, from an order made by the probate court, by which the final account of the executor of the will of said Auguste Thor was approved and distribution of the estate was ordered.
 [1] It is well settled that, in view of the admitted fact that since the surviving but disinherited husband occupied the position of a stranger to the estate of his deceased wife, he had no standing in court in the matter either of the settlement *38 of the account of the executor of the will of Auguste Thor, or of the manner in which distribution of her estate should be ordered. (Estate of Rowland, 74 Cal. 523, 526 [16 P. 315, 5 Am. St. Rep. 464]; Estate of Burdick, 112 Cal. 387, 396 [44 P. 734]; Estate of Wenks, 171 Cal. 607, 609 [154 P. 24]; Estate of King, 199 Cal. 113, 117 [248 P. 519]; Bauer v. Bauer, 201 Cal. 267 [256 P. 820]; Shaw v. Palmer, 65 Cal. App. 441, 446 [224 P. 106]; Johnson v. Superior Court, 102 Cal. App. 178, 185 [283 P. 331]; Texas Co. v. Bank of America, 5 Cal. 2d 35 [53 PaCal.2d 127].)
 It follows that, having no right to be heard in the matter before the probate court, the surviving husband likewise had no right of appeal from any order that might be made in the premises.
 It becomes unnecessary to discuss other questions presented on the appeal. It is ordered that the appeal be, and it is, dismissed.
 York, J., and Doran, J., concurred.